In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-18-00289-CR

                                JEFFERY PERKINS, APPELLANT
                                                  V.
                              THE STATE OF TEXAS, APPELLEE

                        On Appeal from the County Criminal Court No. 3
                                    Denton County, Texas1
            Trial Court No. CR-2016-08651-A, Honorable David D. Garcia, Presiding

                                       September 13, 2018

                                MEMORANDUM OPINION
                       Before CAMPBELL and PIRTLE and PARKER, JJ.

       Pending before this Court is appellant Jeffery Perkins’s motion to dismiss his

appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, appellant

and his attorney have signed the motion. No decision of this Court having been delivered

to date, we grant the motion. Accordingly, the appeal is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith.


                                                                Per Curiam


Do not publish.


        1 By order of the Texas Supreme Court, this appeal was transferred to this Court from the Second

Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).